450 F.2d 348
Robert L. BREWSTER, Plaintiff-Appellant,v.BLACKBURN'S TRANSFER & STORAGE, INC., Defendant-Appellee.
No. 71-2117 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Nov. 19, 1971.

Robert L. Brewster, pro se.
Before GEWIN, GOLDBERG, and DYER, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1


*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York, 5 Cir. 1970, 431 F.2d 409, Part I


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir., 430 F.2d 966